Citation Nr: 0119220	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim for service connection for left ear hearing 
loss has been submitted. 


REPRESENTATION

Appellant represented by:	Al Silkey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating action of the 
Muskogee Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA). 



FINDING OF FACT

Evidence received since a December 1946 rating action, when 
considered alone or in conjunction with all of the evidence 
of record is not material, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

1.  The December 1946 rating action which denied service 
connection for left ear hearing loss is final. 38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence submitted since December 1946 rating action is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a December 1946 rating action, the veteran's claim of 
entitlement to service connection for left ear hearing loss 
was denied by the RO, noting that the veteran's disability 
preexisted service and was not aggravated by service.  
Evidence considered at that time included service medical 
records which showed left ear hearing loss at a March 1943 
induction examination.  At separation from active duty left 
ear hearing was 15/15.  The veteran was notified of that 
decision in December 1946; however, no appeal was filed and 
that decision is now final.  38 U.S.C.A. § 7105(c).  In 
September 1999, the Board held that the December 1946 rating 
decision was not clearly and unmistakably erroneous.

In support of the claim to reopen the issue of entitlement to 
service connection for a left ear hearing loss the veteran 
has submitted medical records and testimony of a 1997 RO 
hearing for the Board's consideration.

Among outpatient private treatment records provided is a 
March 1974 report discussing a 1966 otological examination.  
In 1966, the veteran reported hearing impairment of some 25 
years duration.  Audiograms of the left ear revealed an 87 
decibel air conduction level, with a 30 decibel bone level 
and a 92 percent discrimination score.  An otologist 
performed a left stapedectomy in 1966 and again in 1968.  

In a 1979 private treatment record the veteran complained of 
bilateral hearing loss, worse on the right side than on the 
left.  He reported having hearing loss most of his life and 
having undergone multiple surgeries for his bilateral hearing 
loss.  

A 1981 post-operative report indicated a preoperative 
diagnosis of left conductive hearing loss secondary to 
ossicular chain discontinuity, and a post-operative diagnosis 
of conductive hearing loss secondary to aberrant stapes 
prosthesis.

Progress notes from 1993 diagnosed the veteran with profound 
sensorineural hearing loss and indicate tinnitus, the onset 
of the latter being subsequent to a 1993 surgery 

An operative report of 1994 diagnosed the veteran with 
perforation of tympanic membrane, tympanosclerosis, marked 
mixed hearing impairment and ossicular chain discontinuity.

The appellant's sister wrote a statement on his behalf in 
June 1994.

At a regional office hearing in 1997 the veteran testified 
that he did not have hearing loss prior to entering service.  
He reported suffering from ringing in his ears in service 
caused by exposure to cannon fire.  He indicated that he was 
tested in service with tuning forks and whisper tests, and 
that he could not hear well.  He further indicated that his 
hearing was not tested upon leaving service.  Thereafter, the 
veteran reported he was seen for a private hearing 
examination in 1953.  He complained of continuing problems 
with bilateral hearing loss and reported undergoing over 20 
surgeries on his ears for hearing problems.

The veteran's brother testified at the hearing that the 
appellant did not experience hearing loss prior to service, 
and that he had a hearing loss after service.  Another 
relative of the veteran has testified by way of affidavit 
that the veteran did not experience hearing problems prior to 
entering service.

As noted, a claim of clear and unmistakable error in the 
denial of the original claim was denied by the Board in 
September 1999.  As no appeal was filed with the United 
States Court of Appeals for Veterans Claims, that decision is 
final.

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence submitted since December 1946 includes the 
aforementioned medical records as well as the numerous 
audiological assessments in the claims folder.  The Board has 
also considered the statements made by the veteran and his 
family.  The Board finds that the evidence submitted is new, 
as it was not of record in the original rating action of 
1946.  The Board does not, however, find the evidence to be 
material.  The medical evidence, while descriptive of the 
veteran's condition as it existed from 1966 to present, does 
not provide a more complete picture of the circumstances 
surrounding the origin of his left ear disorder, or provide 
competent evidence of in-service aggravation.  See Morton v. 
Principi, 3 Vet. App.  508, 509 (1992).  

Although the appellant and his family members have expressed 
their belief that the current left ear hearing loss is 
related to service, as lay people, they are not competent to 
offer an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, those contentions 
and arguments do not provide a basis upon which to reopen the 
previously denied claim. 

In light of the foregoing, the evidence submitted since the 
December 1946 RO decision is not "material" for purposes of 
reopening a claim.  The claim is therefore not reopened.

In making this decision, the Board has considered the fact 
that in November 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  This law provides, in pertinent part, that:

Nothing in (38 U.S.C. § 5103A) shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C. § 
5108).
 
Id. at § 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 
U.S.C. § 5103A).  

Moreover, the Board finds that there is no duty to order 
further development in this case as the appellant has not 
identified any evidence that is not already of record.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for left ear 
hearing loss.  The appeal is denied.


		
	DEREK R. BROWN	
	Member, Board of Veterans' Appeals

 

